Citation Nr: 1339940	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-27 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

The Veteran does not suffer from total occupational and social impairment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA"), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

With respect to VA's notice obligations, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id. 

In this case, the Board concludes that the duty to assist has also been met.  The Veteran claimed he has not received treatment for his PTSD, therefore there are no VA or private treatment records to obtain.  He was given an appropriate VA examination, which included the examiner reviewing the entire claims folder.  Contained in the examination report is a relevant opinion by the examiner.  The examination addressed the appropriate rating criteria found in 38 C.F.R. § 4.130. 

There is no indication that there is any relevant evidence outstanding in this claim and the Board will proceed with consideration of the Veteran's appeal.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 
70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In February 2011, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had some depressed mood several times a month, but denied significant problems with energy and motivation.  He said he had problems with self-esteem and feelings of worthlessness, but denied this being a chronic problem for him.  He reported having been married for many years, and that it was his second marriage.  He stated that his wife was a significant source of social support.  He denied problems with anger/irritability or other interpersonal problems that interfered with relationships.  He stated he had five children but that only two of the children were in his life at the time.  He reported enjoying going to the gym and that most of his friends were there.  He said he did not go out much because he did not have the desire and that he disliked being in crowds.

Upon examination, the Veteran was noted to be clean, neatly groomed, and appropriately dressed.  His psychomotor activity was described as tense, his speech unremarkable, and his attitude toward the examiner was cooperative and attentive.  His affect was normal, his mood anxious and depressed, and his attention intact.  He was also oriented to person, time, and place.  His thought process and thought content were unremarkable, he did not have delusions, he understood the outcome of behavior, and was of average intelligence.  The examiner noted that the Veteran had sleep impairment and woke up two or three times a night.  He also reported having nightmares several times a month that wakened him.  He had no hallucinations or inappropriate behavior and no obsessive/ritualistic behavior, but he reported experiencing panic attacks.  He could not report how often he had panic attacks or when his last one was, but he stated he felt very anxious some mornings.  He denied homicidal thoughts but endorsed vague suicidal ideation without plan or intent and stated he had thoughts that he wished he "wasn't here anymore."  He had good impulse control, no episodes of violence, and no problems with activities of daily living.

The Veteran reported that he was currently employed part-time as a plumber, and that he had not lost any time from work in the past twelve months.  However, he indicated that he struggled to get new accounts at work because he was socially withdrawn and not trusting of others.  He reported that he avoided going home after serving in Vietnam and failed to reconnect with parts of his family after that.  He reported that he had a few friends and was not interested in socializing.  Additionally, he stated he was not interested in leisure pursuits.

The examiner noted that the Veteran's PTSD symptoms appeared to have impacted his quality of life, as he commented on "many missed opportunities" due to him avoiding certain situations.  The examiner also opined that the Veteran's symptoms might worsen if and when he retired unless he obtained better coping skills for dealing with intrusive thoughts related to trauma exposure.  

The examiner did not find total occupational and social impairment due to PTSD signs and symptoms, but did find that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner also assigned a Global Assessment of Functioning (GAF) score of 60.

The Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board finds that the weight of the evidence does not show the Veteran's PTSD has been so severe since the effective date of his award as to warrant a higher rating of 100 percent.  The Veteran has received no opinions that label him as suffering from total occupational and social impairment and the evidence of record does not support such a finding.  He still works, albeit on a part-time basis.  Although he dislikes crowds and being around people he does not know, he has been married to his wife for 22 years and has indicated that he likes going to the gym because most of his friends are there.  He also indicated that he likes going on vacation with his family.  

Furthermore, the record is absent of instances of sufficient symptoms of the kind listed in the 100 percent rating criteria, or others of similar severity, frequency, or duration, such as gross impairment of thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to place, and memory loss for names of close relatives, own occupation, or own name.  This is in contrast to the 70 percent rating criteria, which contemplates several of the Veteran's symptoms, including occasional suicidal ideation and the inability to establish or maintain effective relationships.  The Veteran was of normal intelligence and capable of articulating his thoughts.  His GAF score was 60, so nearly representative of mild symptoms.

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, panic attacks, and sleeping difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Veteran has consistently stated he is depressed, has some suicidal ideation, and has panic attacks.  He has consistently discussed his sleep difficulties, to include using alcohol to sleep, difficulty staying asleep, and having nightmares.  He has consistently discussed the social difficulties he has had, losing touch with family members, including several of his children.  However, even when considering all of the Veteran's PTSD symptoms, his symptoms do not cause total occupational and social impairment, to which a 100 percent disability requirement refers.  See Vazquez-Claudio, 713 F.3d at 118 (the Veteran's psychiatric symptoms must cause the level of occupational and social impairment specified in the General Rating Formula).  The Board cannot ignore that the Veteran has successfully maintained his own business for more than 20 years, and that he continues to work on a part-time basis.  He has been married to his wife for 22 years and maintains some friendships.  Thus, the Board concludes that a 100 percent rating for PTSD is not appropriate at this time.

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to an evaluation in excess of 70 percent and the claim must be denied.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria.  As noted in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the rating criteria do not contain an exhaustive list of symptoms associated with mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally.  In this regard, the Board finds that the various symptoms endorsed by the Veteran, which have been discussed at length above, produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case. 

The Board has also considered the holding of the U.S. Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In this case; however, there is simply not adequate evidence of such severe impairment.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


